Case 1:20-cv-01093-JDT-jay Document 18 Filed 07/23/20 Page 1 of 4                     PageID 96




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

STEPHEN CORTNEY MAXWELL,                         )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )          No. 20-1093-JDT-jay
                                                 )
BILL LEE, ET AL.,                                )
                                                 )
       Defendants.                               )


              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                  GRANTING DEFENDANTS’ MOTION TO DISMISS


       Plaintiff Stephen C. Maxwell, a resident of Savannah, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) He sued Bill Lee, Governor of the State of Tennessee;

Randy McNally, Lieutenant Governor and Senate Speaker; Cameron Sexton, House Speaker; and

Herbert H. Slattery, III, Attorney General and Reporter. Maxwell alleges his constitutional rights

were violated by Executive Orders No. 22 and No. 23, which were issued by Governor Lee in

response to the COVID-19 global pandemic on March 30, 2020 and April 2, 2020, respectively.

       The Defendants filed a motion to dismiss for lack of subject matter jurisdiction and failure

to state a claim, pursuant to Federal Rule of Civil Procedure 12(b)(1) and (b)(6). (ECF No. 12.)

Plaintiff responded to the motion. (ECF No. 13.) Plaintiff also filed a motion for default judgment

in which he appears to contend the Defendants are in default because they did not file their motion

to dismiss until “a full 30 days” after the complaint was filed. (ECF No. 16 at PageID 79.)

However, in most cases a defendant’s response to a complaint is not due until 21 days after the

defendant is served with the summons and complaint. Fed. R. Civ. P. 12(a)(1)(A)(i). Plaintiff’s
Case 1:20-cv-01093-JDT-jay Document 18 Filed 07/23/20 Page 2 of 4                      PageID 97




returns of service indicate he mailed the summonses by certified letter on May 4, 2020.1 (ECF

No. 9.) Plaintiff did not attach any return receipts, but the service packets necessarily would have

been received on a date sometime after May 4th. Even if the packets were delivered the very next

day, which is unlikely, the motion to dismiss was filed 22 days later, on May 27, 2020, a delay of

only one day. Such a minimal delay did not prejudice Plaintiff.

       Moreover, Plaintiff’s failure to attach signed return receipts also defeats his request for

default judgment. See Tenn. R. Civ. P. 4.04(10) (“Service by mail shall not be the basis for the

entry of a judgment by default unless the record contains a return receipt showing personal

acceptance by the defendant or by persons designated by Rule 4.04 or statute.”). Accordingly, the

motion for default judgment is DENIED.

       On June 29, 2020, U.S. Magistrate Judge Jon A. York issued a Report and

Recommendation (R&R) in which he recommended granting the Defendants’ motion to dismiss.

(ECF No. 17.) Objections to the R&R were due on or before July 23, 2020. See Fed. R. Civ. P.

72(b)(2); see also Fed. R. Civ. P. 6(d). Plaintiff, however, has filed no objections to the R&R.2




       1
         Plaintiff’s returns of service indicate that he also sent the summonses to the Office of
the Attorney General via e-mail, but e-mail is not an officially authorized method of serving a
summons under either Federal Rule of Civil Procedure 4 or Tennessee Rule of Civil Procedure
4.04.
       2
        Plaintiff did file an earlier objection to the Defendants’ female counsel, Assistant
Attorney General Heather C. Ross. (ECF No. 14.) He asserts the Bible instructs that women
may not be in authority over men. However, a litigant is not entitled to demand disqualification
of opposing counsel on the basis of the litigant’s own personal religious beliefs.
        Plaintiff also asserts Defendant Slattery’s office should be disqualified as counsel for the
Defendants because “they may be showing favoritism to their superiors.” (Id. at PageID 74).
That also is not grounds for disqualification. Under Tennessee law it is the duty of the Office of
the Attorney General to direct “all civil litigated matters and administrative proceedings in which
the state or any officer . . . of the state may be interested.” Tenn. Code Ann. § 8-6-109(b)(1).

                                                 2
Case 1:20-cv-01093-JDT-jay Document 18 Filed 07/23/20 Page 3 of 4                       PageID 98




       Plaintiff alleges that Governor Lee, by issuing Executive Orders No. 22 and No. 23,

unlawfully and without due process of law placed him and all Tennessee residents on “lockdown.”

He contends the Executive Orders prevented him from leaving his home except during normal

business hours so that he was prohibited from going out between midnight and 6:00 a.m. This

allegedly amounted to false arrest and imprisonment. Plaintiff also contends the lockdown

interfered with his First Amendment right to worship in some unspecified manner. As a result of

the restrictions, he allegedly suffered mental anguish, anxiety, and claustrophobia. He seeks

monetary damages. (ECF No. 1 at PageID 4.)

       Magistrate Judge York first found merit to the Defendants’ argument that under Article III

of the United States Constitution Plaintiff does not have standing to bring his claims because he

has not alleged that he suffered a particularized “injury in fact.” In other words, he does not

contend that his constitutional rights were violated in any way that was not felt by all Tennesseans

due to the Executive Orders in question. Plaintiff also does not allege that he ever attempted to

leave his home during the lockdown but was prevented or that he actually left his home and was

arrested or suffered any other consequences for doing so. The Court finds no error in the

Magistrate Judge’s conclusion regarding standing.

       Magistrate Judge York also correctly determined that, even if Plaintiff has standing, his

allegations fail to state a claim on which relief may be granted. The Defendants all are state

officials; any official capacity claims therefore are treated as claims against the State of Tennessee

itself and are barred by the Eleventh Amendment’s grant of sovereign immunity.

       As to Plaintiff’s claims against Defendants McNally, Sexton, and Slattery in their

individual capacities, there are no allegations in the complaint of any wrongdoing.             They

apparently are sued merely because of their positions or because they did not attempt to prevent or



                                                  3
Case 1:20-cv-01093-JDT-jay Document 18 Filed 07/23/20 Page 4 of 4                      PageID 99




counteract the issuance and effect of Executive Orders No. 22 and No. 23. Such failure to act does

not amount to the type of personal involvement that will support liability under 42 U.S.C. § 1983.

The Magistrate Judge further concluded that the claims against Governor Lee in his individual

capacity fail to state a claim because the Executive Orders about which Plaintiff complains were a

proper emergency use of the State’s police powers during the current COVID-19 pandemic.3

These conclusions also are not erroneous.

       For the reasons stated in the R&R, the Court agrees that Plaintiff Maxwell does not have

standing to bring his claims and/or has failed to state a claim on which relief may be granted. The

R&R is ADOPTED in its entirety. Defendants’ motion to dismiss therefore is GRANTED, and

this case is DISMISSED with prejudice.4

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE



       3
          Though it is not relevant on a motion to dismiss, the Court notes that Plaintiff has
misunderstood Executive Orders No. 22 and No. 23. Neither order required Tennessee residents
to stay inside their homes except during normal business hours. For example, “Essential
Activity” was defined in Order No. 22 to include outdoor activities such as “driving or riding in a
vehicle, walking, running, biking, swimming, kayaking, canoeing, golf, tennis, or other sports or
recreational activities . . . or utilizing public parks and outdoor recreation areas” as long as the
proper health precautions were taken. An Order Directing Tennesseans to Stay Home Unless
Engaging in Essential Activities to Limit Their Exposure to and Spread of COVID-19, State of
Tenn. Exec. Order No. 22 (Mar. 30, 2020), https://publications.tnsosfiles.com/pub/
execorders/exec-orders-lee22.pdf. Significantly, Essential Activity also included “[v]isiting a
place of worship” if applicable health guidelines were “followed to the greatest extent
practicable.” Id.
       4
         On May 4, 2020, Plaintiff filed a “Motion/Objection for Conference” asking to be
excused from all private conferences with the opposing parties and their counsel due to his post-
traumatic stress disorder. (ECF No. 8.) Because this case is being dismissed, that motion is
DENIED as moot.

                                                 4
